Citation Nr: 9904943	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left hip.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to June 
1993.

This appeal comes to the Board from a March 1994 RO rating 
decision which granted service connection for osteoarthritis 
of the left hip (with a 10 percent rating) and lumbosacral 
strain (with a 0 percent rating).  In a June 1995 decision, 
the RO assigned a 10 percent rating for lumbosacral strain.  
The veteran continues to appeal for higher ratings for both 
disabilities.

The appeal initially included claims for service connection 
for a heart disorder and varicose veins, but during the 
appeal the RO granted those claims and such issues are no 
longer on appeal.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by no more 
than slight limitation of motion and characteristic pain on 
motion.

2.  The veteran's osteoarthritis of the left hip results in 
slight limitation of motion.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Codes 5292, 5295 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
left hip arthritis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty from February 1973 to June 
1993, when she retired based on length of service.  Her 
service medical records show episodic treatment for low back 
strain and left hip arthritis.  The 1993 service separation 
examination noted a history of recurrent low back pain with 
episodes of muscle spasm treated with muscle relaxers, heat 
and bed rest.  It was reported that that osteoarthritis of 
the left hip had been treated with physical therapy with good 
results.  Clinical evaluation of the spine and other 
musculoskeletal findings were normal.

In July 1993, the veteran filed a claim for compensation 
benefits for disabilities, including osteoarthritis of the 
left hip and low back pain.

On a VA orthopedic examination in September 1993, the veteran 
reported that she had approximately 2 episodes of low back 
pain per year.  She reported that she treated herself with 
Flexeril and Motrin, as well as bed rest for a few days after 
which the symptoms subsided.  She did not report any 
radiation into her legs.  She reported that she experienced 
some soreness in the left hip if she sat or drove for more 
than 1 hour and experienced an occasional left-sided limp, 
but said the hip was not a major problem so far.  Examination 
of the back showed a slight scoliosis.  There was full range 
of motion of the back with no tenderness.  Neurological 
examination of the lower extremities was normal.  Examination 
of the left hip noted a flexion contracture of 5 degrees, 
with full flexion beyond that.  Internal rotation was 
restricted to 5 degrees, external rotation to 10 degrees.  
The diagnoses were recurrent low back strains, question of 
scoliosis of the lumbar and dorsal spine, and question of 
early degenerative arthritis of the left hip.

A March 1995 report from the University of Massachusetts 
Medical Center shows that the veteran complained of  mild 
left hip pain.  She also complained of some right low back 
pain about the posterior lateral right hip and buttock, but 
no numbness or tingling.  Examination showed the left hip was 
somewhat restricted compared to the right.  She had flexion 
on the left to 105 degrees and external rotation to 35 
degrees in extension.  She had active straight leg raising on 
each side without pain.  Deep tendon reflexes were 2-plus/4 
at the knees and ankles.  She had good strength of ankle 
dorsiflexion, plantar flexion, toe extension, knee extension, 
and knee flexion.  She was able to heel and toe walk.  She 
was able to forward flex in the standing position until her 
fingers were 10 inches from the floor, at which point she had 
some pulling discomfort.  X-rays showed degenerative 
arthritis of the hips, unchanged from an earlier study.  X-
rays of the lumbosacral spine showed mild degenerative 
changes, including osteroarthritis and L4-L5 degenerative 
disc disease.  The doctor told the veteran that there was no 
need for surgical intervention, and the veteran's efforts to 
lose weight were discussed.

In April 1995, an Air Force doctor reported that the 
veteran's medical condition was very familiar to him.  He 
recounted her cardiac history in some detail.  He added that 
degenerative arthritis noted during service had become worse 
since separation, and that she took Naproxen twice daily with 
some relief but continued to have significant activity 
limitations.  

II. Analysis

The veteran's claims for higher ratings are well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with her claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  




A. Low Back Disability

The veteran seeks a higher rating for her service-connected 
low back disorder, lumbosacral strain.  The current 10 
percent rating for lumbosacral strain contemplates 
characteristic pain on motion.  The next higher rating of 20 
percent rating is warranted when there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  38 C.F.R. § 4.71a, Code 
5295.

The veteran's low back pain is reported to be episodic, and 
at the time of the 1993 VA examination she had full range of 
motion.  The 1995 medical records show complaints of low back 
pain, and the veteran could flex the back so that she could 
reach to within 10 inches of the floor.  Findings such a 
muscle spasm or unilateral loss of lateral spine motion in 
the standing position have never been demonstrated.  The 
veteran's low back condition does not approach the symptoms 
required for a rating in excess of the currently assigned 10 
percent evaluation under Code 5295 for lumbosacral strain.

The Board has also considered the possible application of 
other diagnostic codes to rating the veteran's low back.  
Recent X-ray findings have also shown mild degenerative 
arthritis of the lumbar spine.  Arthritis established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When there is arthritis with some 
limitation of motion, but to a degree which is noncompensable 
under the appropriate limitation-of-motion codes, a rating of 
10 percent is for application for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.  Slight limitation of motion of the 
lumbar spine is rated as 10 percent disabling.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Code 5292.  At the 
time of the 1993 VA examination, the veteran had full range 
of motion of the low back.  The subsequent medical records 
from 1995 show complaints of low back pain but no more than 
slight limitation of motion.  The presence of arthritis with 
slight limitation of motion of the low back supports no more 
than a 10 percent rating under Codes 5003 and 5292.  The 
record as a whole does not suggest that pain on use or during 
flare-ups results in moderate limitation of motion of the 
lumbar spine, and thus a higher rating of 20 percent is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Intervertebral disc syndrome is rated 10 percent when slight, 
and 20 percent when moderate, with recurring attacks.  38 
C.F.R. § 4.71a, Code 5293.  The recent medical evidence 
includes X-ray findings of mild L4-L5 degenerative disc 
disease, but clinical evaluation showed no significant 
abnormal neurological findings related to disc disease, and 
intervertebral disc syndrome was not diagnosed.  Under these 
circumstances, not even mild intervertebral disc syndrome, as 
required for a 10 percent rating under Code 5293, is 
currently shown.  

The weight of the evidence establishes that the veteran's low 
back disability remains 10 percent disabling under any 
diagnostic code, and thus a higher rating is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet.App. 49 (1990).

B. Left Hip Disability

The veteran seeks a higher rating for her service-connected 
arthritis of the left hip. Arthritis is rated based on 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Code 5003.  

A maximum evaluation of 10 percent is warranted where 
extension of the thigh is limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.

A 10 percent evaluation is warranted where flexion of the 
thigh is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

A 10 percent evaluation is warranted for limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees, 
affected leg; or for limitation of adduction of the thigh, 
cannot cross legs.  A 20 percent evaluation is warranted for 
limitation of abduction of the thigh where motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

At the 1993 VA examination, the veteran reported left hip 
soreness if she drove or sat for more than hour.  Left hip 
range of motion included a 5 degree flexion contracture but 
full flexion beyond that point, and internal rotation was 
restricted to 5 degrees and external rotation was restricted 
to 10 degrees.  The veteran described mild left hip pain when 
treated in 1995.  Left hip flexion was to 105 degrees and 
external rotation to 35 degrees.  These findings support a 10 
percent rating for left hip arthritis, but the required 
degree of limitation of motion for a higher rating are not 
shown.  The record demonstrates mild pain and soreness after 
extended use, but there is no probative evidence that pain on 
use or during flare-ups results in limitation of motion to 
the degree necessary for a higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59;  DeLuca, supra.

As the preponderance of the evidence is against the claim for 
a higher rating for the left hip disability, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for osteoarthritis of 
the left hip is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

